752 F.2d 116
UNITED STATES of America, Plaintiff-Appellant,v.L.J. GARNER and Tommie N. Garner, Defendants-Appellees.
No. 83-4531.
United States Court of Appeals,Fifth Circuit.
Jan. 18, 1985.

Glen H. Davidson, U.S. Atty., Oxford, Miss., Robert S. Greenspan, Susan Sleater, Peter R. Maier, Dept. of Justice, Civ. Div., Washington, D.C., for plaintiff-appellant.
Isaiah Madison, Greenville, Miss., Ben T. Cole, II, Oxford, Miss., for defendants-appellees.
David Madway, Gideon Anders, Berkeley, Cal., for amicus curiae National Housing Law Project.
Appeal from the United States District Court for the Northern District of Mississippi;  William C. Keady, Judge.
Before WISDOM, RANDALL and JOLLY, Circuit Judges.
PER CURIAM:


1
Supplementing our earlier opinion in United States v. Garner, 749 F.2d 281 (5th Cir.1985), we note sua sponte that the district court, 567 F.Supp. 313, may wish to consider, in addition to the alternative already suggested in our earlier opinion, reentering the interlocutory order and thus triggering a new ten-day period for the government to pursue an appeal under 28 U.S.C. Sec. 1292(b).   See Aucoin v. Matador Services, Inc., 749 F.2d 1180 (5th Cir.1985);  Aparicio v. Swan Lake, 643 F.2d 1109 (5th Cir.1981).  In the event that an appeal is so perfected, see Sec. 1292(b);  Fed.R.App.P. 5, there will be no necessity for further briefing, and the appeal will be referred to this panel for disposition.